Exhibit 10.1

 

iBASIS, INC.

 

June 21, 2005

 

To:          JMG Triton Offshore Fund, Ltd.

JMG Capital Partners, L.P.

11601 Wilshire Blvd., Suite 2180

Los Angeles,  CA  90025

 

 

Re:          8% Secured Convertible Notes due 2007

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Indenture (the “Indenture”), dated as
of June 18, 2004, by and between iBasis, Inc. (the “Company”) a Delaware
corporation, the Subsidiary Guarantors named therein, and The Bank of New York,
a New York banking corporation, relating to the Company’s 8% Secured Convertible
Notes due 2007 (the “Notes”).  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Indenture.

 

1.             Exercise of Conversion Privilege.  Pursuant to Section 15.2 of
the Indenture, and in consideration for the payment described in paragraph 2
below, JMG Triton Offshore Fund, Ltd. and JMG Capital Partners, L.P. (together,
“JMG”) are exercising their conversion privilege with respect to $8.0 million
aggregate principal amount of Notes currently held by JMG (the “JMG Notes”), and
have delivered a conversion notice in accordance with the requirements of
Section 15.2 of the Indenture to effect such conversion.  In connection with
such conversion, and upon the surrender and conversion of the JMG Note at the
Conversion Price in accordance with the requirements of Section 15.2 of the
Indenture, the Company shall issue and deliver to JMG an aggregate of 4,324,324
shares of Common Stock, $0.001 par value per share of the Company (the
“Conversion Shares”), as well as a check in payment for any fractional shares.

 

2.             Additional Consideration. As an inducement to JMG to exercise its
conversion privilege, and as a condition precedent to such conversion, the
Company shall also pay JMG a cash payment of $480,000.

 

3.             Electronic Delivery of Shares.  To be completed only if the
undersigned elects to receive delivery of the Conversion Shares electronically,
rather than in certificated form, in which case the undersigned will have to
provide the following information in consultation with the undersigned’s broker:

 

Broker’s Name:

 

 

 

Account No.:

 

 

 

DTC Participant No.:

 

 

 

--------------------------------------------------------------------------------


 

Broker Information:

 

Name:

 

 

 

Phone No.:

 

 

 

Fax No.:

 

 

 

The undersigned hereby acknowledges that the foregoing information is true,
correct and complete, and the undersigned hereby releases, and agrees to hold
harmless, the Company from any losses or liability the undersigned may suffer as
a result of the electronic delivery of any shares of Conversion Shares the
undersigned may be entitled to receive in connection with the Conversion
pursuant to the foregoing instructions.  The undersigned further agrees and
acknowledges that if the undersigned completes this section entitled “Electronic
Delivery of Shares”, the undersigned will not be receiving any certificates
representing the Conversion Shares, and that electronic delivery of the
Conversion Shares may not be available to any individual that may be considered
an affiliate of the Company under applicable law and the delivery of the
Conversion Shares pursuant to this Section 3 shall satisfy in all respects the
Company’s obligation, and the Company shall have not liability in connection
therewith, to issue the Conversion Shares pursuant to Section 1 hereof and the
Indenture.

 

4.             Counterparts.  This letter agreement may be signed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Please contact Richard
G. Tennant, at 781-505-7500 should you have any questions regarding this letter
agreement.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

 

Sincerely yours,

 

 

 

iBASIS, INC.

 

 

 

 

 

By:

/s/ Richard G. Tennant

 

 

Name:

Richard G. Tennant

 

Title:

Vice President, Finance and Chief Financial Officer

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

JMG Triton Offshore Fund, Ltd.

 

 

 

 

 

By:

/s/ Jeff Landry

 

 

Name: Jeff Landry

 

Title:   Authorized Person

 

 

 

 

 

JMG Capital Partners, L.P.

 

 

 

 

 

By:

/s/ Jeff Landry

 

 

Name: Jeff Landry

 

Title:   Authorized Person

 

 

--------------------------------------------------------------------------------